Case 5:19-cr-50033-TLB Document177 Filed 09/03/21 Page 1 of 9 PagelD #: 1353

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF

V. CASE NO. 5:19-CR-50033-TLB

JODY DOUGLAS DAVIS and

PHILLIP VINCENT RIDINGS DEFENDANTS
VERDICT FORM—COUNT ONE

 

On the charge of Conspiracy to Commit Wire Fraud, as charged in Count One of

the Superseding Indictment, we, the jury, find the Defendant Jody Douglas Davis:

(ui lh

(GUILTY or NOT GUILTY)

Date Forepe

On the charge of Conspiracy to Commit Wire Fraud, as charged in Count One of

the Superseding Indictment, we, the jury, find the Defendant Phillip Vincent Ridings:

Goilyu

(GUILTY or NOP GUILTY)

Ayton 3,202
Date

 
Case 5:19-cr-50033-TLB Document177 Filed 09/03/21 Page 2 of 9 PagelD #: 1354

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF

V. CASE NO. 5:19-CR-50033-TLB

JODY DOUGLAS DAVIS and

PHILLIP VINCENT RIDINGS DEFENDANTS
VERDICT FORM—COUNT TWO

 

On the charge of Wire Fraud and Aiding and Abetting Wire Fraud, as charged in
Count Two of the Superseding Indictment, we, the jury, find the Defendant Jody Douglas

Davis:

Gui lkku

(GUILTY or NODGUILTY)

Dat Forep

On the charge of Wire Fraud and Aiding and Abetting Wire Fraud, as charged in
Count Two of the Superseding Indictment, we, the jury, find the Defendant Phillip Vincent

Ridings:

Suilku

(GUILTY or NOP GUILTY)

Dat For
Case 5:19-cr-50033-TLB Document177 Filed 09/03/21 Page 3 of 9 PagelD #: 1355

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF

V. CASE NO. 5:19-CR-50033-TLB

JODY DOUGLAS DAVIS and

PHILLIP VINCENT RIDINGS DEFENDANTS
VERDICT FORM—COUNT THREE

 

On the charge of Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity (more commonly known as Money Laundering), as charged in

Count Three of the Superseding Indictment, we, the jury, find the Defendant Phillip

Guilty

(GUILTY or NOJ GUILTY)

Aogtuenland,a03 |
Date

Vincent Ridings:

 
   

Forep
Case 5:19-cr-50033-TLB Document177 Filed 09/03/21 Page 4 of 9 PagelD #: 1356

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:19-CR-50033-TLB
JODY DOUGLAS DAVIS and
PHILLIP VINCENT RIDINGS DEFENDANTS
VERDICT FORM—COUNT FOUR

On the charge of Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity (more commonly known as Money Laundering), as charged in
Count Four of the Superseding Indictment, we, the jury, find the Defendant Jody Douglas

Davis:

Gui ru

(GUILTY or NOT GUILTY)

alo stinntann 3,203) =  €=SCUrdSE
Date Forepe
Case 5:19-cr-50033-TLB Document177 Filed 09/03/21 Page 5 of 9 PagelD #: 1357

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
Vv. CASE NO. 5:19-CR-50033-TLB
JODY DOUGLAS DAVIS and
PHILLIP VINCENT RIDINGS DEFENDANTS

VERDICT FORM—COUNT FIVE
On the charge of Wire Fraud and Aiding and Abetting Wire Fraud, as charged in
Count Five of the Superseding Indictment, we, the jury, find the Defendant Jody Douglas

Davis:

Guilty,

(GUILTY or NOT GUILTY)

cfyplientonn 3,001 nn
at Fore

On the charge of Wire Fraud and Aiding and Abetting Wire Fraud, as charged in
Count Five of the Superseding Indictment, we, the jury, find the Defendant Phillip Vincent

Ridings:

Guiy

(GUILTY or NO@|GUILTY)

aloptimben 3,202
Date Forep
Case 5:19-cr-50033-TLB Document177 Filed 09/03/21 Page 6 of 9 PagelD #: 1358

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:19-CR-50033-TLB
JODY DOUGLAS DAVIS and
PHILLIP VINCENT RIDINGS DEFENDANTS

VERDICT FORM—COUNT SIX
On the charge of Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity (more commonly known as Money Laundering), as charged in

Count Six of the Superseding Indictment, we, the jury, find the Defendant Jody Douglas

Guilty

(GUILTY or NOT GUILTY)

{imc
Dat Fo

On the charge of Engaging in Monetary Transactions in Property Derived from

Davis:

Specified Unlawful Activity (more commonly known as Money Laundering), as charged in

Count Six of the Superseding Indictment, we, the jury, find the Defendant Phillip Vincent

(> natty

(GUILTY or N@J GUILTY)

a Foreper:

Ridings:

 
Case 5:19-cr-50033-TLB Document177 Filed 09/03/21 Page 7 of 9 PagelD #: 1359

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:19-CR-50033-TLB

JODY DOUGLAS DAVIS and
PHILLIP VINCENT RIDINGS DEFENDANTS

VERDICT FORM—COUNT SEVEN
On the charge of Wire Fraud and Aiding and Abetting Wire Fraud, as charged in
Count Seven of the Superseding Indictment, we, the jury, find the Defendant Jody

Douglas Davis:

Coikbo

(GUILTY or NOT GUILTY)

Da Forep

On the charge of Wire Fraud and Aiding and Abetting Wire Fraud, as charged in
Count Seven of the Superseding Indictment, we, the jury, find the Defendant Phillip

Vincent Ridings:

(suilku

(GUILTY or NQT GUILTY)

fpucensa
Dat Forep
Case 5:19-cr-50033-TLB Document177 Filed 09/03/21 Page 8 of 9 PagelD #: 1360

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:19-CR-50033-TLB
JODY DOUGLAS DAVIS and
PHILLIP VINCENT RIDINGS DEFENDANTS
VERDICT FORM—COUNT EIGHT

On the charge of Wire Fraud and Aiding and Abetting Wire Fraud, as charged in
Count Eight of the Superseding Indictment, we, the jury, find the Defendant Jody Douglas
Davis:

Guikku

(GUILTY or NOTJGUILTY)

Dat Fore

On the charge of Wire Fraud and Aiding and Abetting Wire Fraud, as charged in
Count Eight of the Superseding Indictment, we, the jury, find the Defendant Phillip Vincent

Ridings:

Guiltcu

(GUILTY or NOY@UILTY)

Date Forepe
Case 5:19-cr-50033-TLB Document177 Filed 09/03/21 Page 9 of 9 PagelD #: 1361

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:19-CR-50033-TLB
JODY DOUGLAS DAVIS and
PHILLIP VINCENT RIDINGS DEFENDANTS
VERDICT FORM—COUNT NINE

 

On the charge of Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity (more commonly known as Money Laundering), as charged in

Count Nine of the Superseding Indictment, we, the jury, find the Defendant Jody Douglas

Gaitu

(GUILTY or NOT GUILTY)

Aton 300
te Fore!

On the charge of Engaging in Monetary Transactions in Property Derived from

Davis:

 

Specified Unlawful Activity (more commonly known as Money Laundering), as charged in

Count Nine of the Superseding Indictment, we, the jury, find the Defendant Phillip Vincent

(Suit

(GUILTY or NOT GUILTY)

Date For

Ridings:
